Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xu, Qinghong on 7/27/2022.

The application has been amended as follows: Amend claims 1, 6, and 8 to include the limitation of claims 2 and cancel claim 2. Furthermore, fix the antecedent issues for claims 6, 7 and 8. 
Claim 1 (Currently amended): A power supply device, wherein comprising: an outer casing, the outer casing has four sides and four openings, wherein two adjacent ones of the four sides intersect, thus forming four corners; a fan, a central axis of which being parallel to an extending direction of the outer casing, and the fan being placed in the outer casing, embedded in the openings to divide the power supply device into a first part and a second part; wherein, the fan comprises a fan frame having three positioning holes adjacent to any three of the four corners of the outer casing, wherein the fan frame has no positioning hole adjacent to the remaining corner of the four corners of the outer casing which forms a reserved space; a wire, which is connected to the second part from the first part of the power supply device through the reserved space.

Claim 2 (Canceled): “Canceled” 

Claim 6 (Currently amended): A power supply device, wherein comprising: an outer casing, the outer casing has four sides and four openings, wherein two adjacent ones of the four sides intersect, thus forming four corners; a fan, a central axis of which being parallel to an extending direction of the outer casing, 142105284CN01-US-DIVand the fan being placed in the outer casing, embedded in the openings to divide the power supply device into a first part and a second part; wherein, the fan comprises a fan frame having two positioning holes adjacent to any two of the four corners of the outer casing, wherein the fan frame has no positioning holes adjacent to the remaining two corners of the four corners of the outer casing which form two reserved spaces; two wires a socket, the two wires respectively pass through the two reserved spaces and connect to the second part from the first part of the power supply device.

Claim 7 (Currently amended): The power supply device of claim 6, wherein the wires comprise

Claim 8 (Currently amended): A power supply device, wherein comprising: an outer casing, the outer casing has four sides and four openings, wherein two adjacent ones of the four sides intersect, thus forming four corners; a fan being fixed and attached to a is embedded in the openings, and has no positioning hole adjacent to the remaining corner of the four corners of the outer casing which forms a reserved space; a light-emitting unit, which is disposed in the reserved space, and a light-transmitting hole is disposed at a position of the front panel corresponding to the light-emitting unit.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the newly amended limitation set forth above. 
In regards to Claim 1, no prior art fairly suggests or discloses “the fan being placed in the outer casing, embedded in the openings to divide the power supply device into a first part and a second part; wherein, the fan comprises a fan frame having three positioning holes adjacent to any three of the four corners of the outer casing, wherein the fan frame has no positioning hole adjacent to the remaining corner of the four corners of the outer casing which forms a reserved space”, in conjunction with the remaining elements. 
Dependent claims 3-5 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 6, no prior art fairly suggests or discloses “the fan being placed in the outer casing, embedded in the openings to divide the power supply device into a first part and a second part; wherein, the fan comprises a fan frame having two positioning holes adjacent to any two of the four corners of the outer casing, wherein the fan frame has no positioning holes adjacent to the remaining two corners of the four corners of the outer casing which form two reserved spaces, in conjunction with the remaining elements. 
Dependent claim 7 is allowably by virtue of its dependency from claim 6.
In regards to Claim 8, no prior art fairly suggests or discloses “the fan comprises a fan frame having three positioning holes adjacent to any three of the four corners of the outer casing, wherein the fan frame is embedded in the openings, and has no positioning hole adjacent to the remaining corner of the four corners of the outer casing which forms a reserved space”, in conjunction with the remaining elements. 
Dependent claims 9-11 are allowably by virtue of their dependency from claim 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (U.S 2011/0249386 A1) – Discloses a power supply having an outer casing, having four sides forming four corners, wherein a fan is disposed in the outer casing, having a plurality of positioning holes, but fails to disclose the fan being placed in the outer casing, embedded in the openings to divide the power supply device into a first part and a second part; wherein, the fan comprises a fan frame having two positioning holes adjacent to any two of the four corners of the outer casing, wherein the fan frame has no positioning holes adjacent to the remaining two corners of the four corners of the outer casing which form two reserved spaces

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835